DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1-15 are currently being examined.  

Specification
The Specification is objected to because it lacks Section Headings.  As provided in 37 CFR 1.77(b), the Specification of a utility application should include Section headings. Each of the Section headings should appear in upper case, without underlining or bold type, and should follow the order in which they are presented in 37 CFR 1.77(b), as appropriate.
Page 2, Line 25 of the Specification makes reference to “Claim 1.”  The Specification should not make reference to specific claim numbers in the body of the Specification.  Correction is required.
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 7, and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or the applicant regards as the invention.
With respect to Claim 1, the claim limitations are written as basically a single paragraph in narrative form without line indentations which makes it difficult to ascertain what elements are exactly being claimed as part of the invention.  Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. See 37 CFR 1.75(i).  As a result, Claim 1 fails to particularly point out and distinctly claim the subject matter being regarded as the invention.
With respect to Claim 1, the phrase that begins “characterised in that it comprises” is unclear as to the particular element to which “it” refers.  As a result, Claim 1 fails to particularly point out and distinctly claim the subject matter being regarded as the invention.
With respect to Claim 3, the phrase that begins “can rotate” implies that the apparatus may either rotate or not rotate.  Therefore, it is unclear whether the language following the phrase is intended to be regarded as part of the invention or not.  As a result, Claim 3 fails to particularly point out and distinctly claim the subject matter being regarded as the invention.
With respect to Claim 7, the phrase that begins “which allows” implies that the operator has an option to either enter or select, or not enter or select, limiting parameters.  Therefore, it is unclear whether the language following the phrase is intended to be regarded as part of the invention or not.  As a result, Claim 7 fails to particularly point out and distinctly claim the subject matter being regarded as the invention.
With respect to Claim 7, the phrase “the acquisition means” lacks a proper antecedent basis that renders the claim indefinite.
With respect to Claim 8, the phrase “the above-mentioned moving elements” must be amended to read “the moving elements”.
Claim 15 is an independent claim based on the language of its preamble.  However, an independent claim cannot refer to any other claim.  Claim 15 refers to Claim 14.  Claim 15 must either be amended to include all of the claim limitations of Claim 14, or the claim canceled.  Alternatively, Claim 15 may be written in proper dependent claim format if the claim is not intended to be an independent claim, showing dependency from Claim 14.  For purposes of claim examination, Claim 15 is being regarded as an independent claim.. 

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Claims 7 and 15 in this application that use the word “means” and are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 

 	Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: 
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pillar et al (US Patent Application Number No. 2008/0215190).
With respect to independent Claim 1, Pillar et al discloses the limitations of independent Claim 1 as follows:
A self-propelled operating machine (1), equipped with moving elements (10, 11, 13) which include a lifting arm (10) having an apparatus (13) and equipped with a plurality of actuators (20, 21, 22, 23) designed to actuate movements of the elements (10, 11, 13);	(See Pars. 0008, 0138-0144; Fig. 14; Ref. Numerals 620(operating machine); "moving elements": 624(rotary platform), 626(first/lifting arm), 628(second/telescoping arm), 630/631(third arm/apparatus); "actuators": 632a-632g(actuators)
characterised in that it comprises a control system which includes a processing unit (3) which comprises a control module (31) configured for producing control signals designed to regulate the operation of the actuators (20, 21, 22, 23) on the basis of one or more spatial limiting parameters; (See Pars. 0008, 0078-0081, 0086, 0132, 0138, 0147, 0152, 0155, 0158-0162, 0169; Figs. 4, 13, 15, 17, 18; Ref. Numerals 612,1214(control system), 613a(control module), 624,626,628,630(moving elements), 632a-632g(actuators), "permissible travel envelope"(spatial limiting parameters)
at least one of the limiting parameters being a function of spatial constraints for the movements of the elements.	(See Pars. 0008, 0078-0081, 0086, 0132, 0138, 0147, 0152, 0155, 0158-0162, 0169; Figs. 4, 13, 15, 17, 18; Ref. Numerals 612,1214(control system), 613a(control module), 624,626,628,630(moving elements), 632a-632g(actuators), "permissible travel envelope"(spatial limiting parameters)	   

With respect to Claim 2, which depends from independent Claim 1, Pillar et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 2, Pillar et al discloses as follows:
The machine (1) according to claim 1, comprising a first actuator (20) for lifting and lowering the arm (10) and at least a second actuator (22) for extending or withdrawing the length of the arm (10).  (See Pars. 0141, 0142; Fig. 14; Ref. Numerals 628(second arm), 632c(actuator)

With respect to Claim 3, which depends from independent Claim 1, Pillar et al teaches all of the limitations of Claim 1, which are incorporated herein by reference.  With respect to Claim 3, Pillar et al discloses:
The machine (1) according to claim 1, wherein the apparatus (13) can rotate, under the actuation of a third actuator (23).	(See Par. 0143; Fig. 14; Ref. Numerals 630/631(apparatus), 632e(actuator)

With respect to Claim 4, which depends from independent Claim 1, Pillar et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 4, Pillar et al discloses:
The machine (1), according to claim 1, wherein one of the moving elements (10, 11, 13) is a rotary platform (11) on which is mounted in a movable fashion the lifting arm, wherein a fourth actuator (21) is provided for operating the platform (11) in a rotary fashion.  (See Par. 0139; Fig. 14; Ref. Numerals 624(rotary platform), 632a(actuator)

With respect to Claim 5, which depends from independent Claim 1, Pillar et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 5, Pillar et al discloses:
The machine (1) according to claim 1, consisting of a rotary telescopic telehandler (1) and the control system.  (See Pars. 0008, 0078-0081, 0086, 0132, 0138-0144; Fig. 14; Ref. Numerals 620(rotary telescopic telehandler), 612,1214(control system)

With respect to Claim 6, which depends from independent Claim 1, Pillar et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 6, Pillar et al discloses:
The machine (1) according to claim 1, wherein the control system comprises means (4) for acquiring the limiting parameters designed to produce limiting signals as a function of the parameters, the control module (31) being designed to receive the limiting signals.	(See Pars. 0008, 0078-0081, 0086, 0132, 0138, 0147, 0152, 0155, 0158-0162, 0169; Figs. 4, 13, 15, 17, 18; Ref. Numerals 612,1214(control system), 613a(control module), 624,626,628,630(moving elements), 632a-632g(actuators), "permissible travel envelope"(spatial limiting parameters)

With respect to Claim 7, which ultimately depends from independent Claim 1, Pillar et al teaches all of the limitations of Claim 1 and Claim 6 which are incorporated herein by reference.  With respect to Claim 7, Pillar et al discloses:
The machine (1) according to claim 6, wherein the acquisition means include a user interface (4), which allows an operator to enter or select limiting parameters. (See Pars. 0008, 0078-0081, 0086, 0132, 0138, 0147, 0151, 0152, 0155-0162, 0169; Figs. 4, 13, 15, 17, 18; Ref. Numerals 612,1214(control system), 613a(control module), 616a,616b(operator interface), 624,626,628,630(moving elements), 632a-632g(actuators), "permissible travel envelope"(spatial limiting parameters)
 
With respect to Claim 8, which depends from independent Claim 1, Pillar et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 8, Pillar et al discloses:
The machine (1) according to claim 1, wherein the processing unit (3) includes a memory module (32) in which is recorded at least one predetermined spatial arrangement for the above-mentioned moving elements (10, 11, 13),	(See Pars. 0008, 0078-0081, 0086, 0122, 0132, 0138, 0147, 0152, 0155, 0158-0162, 0169; Figs. 4, 13, 15, 17, 18; Ref. Numerals 612,1214(control system), 613a(control module), 624,626,628,630(moving elements), 632a-632g(actuators), 1834(data memory),  "permissible travel envelope"(spatial limiting parameters)
wherein the control module (31) is configured for producing control signals designed to automatically move the elements into the predetermined arrangement.	(See Pars. 0008, 0078-0081, 0086, 0122, 0132, 0138, 0147, 0152, 0155, 0158-0162, 0169; Figs. 4, 13, 15, 17, 18; Ref. Numerals 612,1214(control system), 613a(control module), 624,626,628,630(moving elements), 632a-632g(actuators), 1834(data memory),  "permissible travel envelope"(spatial limiting parameters) 

With respect to Claim 9, which depends from independent Claim 1, Pillar et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 9, Pillar et al discloses:
The machine (1) according to claim 1, comprising a plurality of position measuring devices (5) designed to determine the position of the moving elements (10, 11, 13),	(See Pars. 0008, 0078-0081, 0086, 0122, 0132, 0133, 0138, 0140-0144, 0147, 0152, 0155, 0158-0162, 0169; Figs. 4, 13, 15, 17, 18; Ref. Numerals 612,1214(control system), 613a(control module), 624,626,628,630(moving elements), 632a-632g(actuators), 634a-634f(position measuring devices), 1834(data memory),  "permissible travel envelope"(spatial limiting parameters)
the devices (5) being designed to generate respective position signals,	(See Pars. 0008, 0078-0081, 0086, 0122, 0132, 0133, 0138, 0140-0144, 0147, 0152, 0155, 0158-0162, 0169; Figs. 4, 13, 15, 17, 18; Ref. Numerals 612,1214(control system), 613a(control module), 624,626,628,630(moving elements), 632a-632g(actuators), 634a-634f(position measuring devices), 1834(data memory),  "permissible travel envelope"(spatial limiting parameters)
wherein the processing unit (3) is designed to receive the position signals and includes a positioning module (34) configured to determine the current arrangement of the above-mentioned moving elements (10, 11, 13),	(See Pars. 0008, 0078-0081, 0086, 0122, 0132, 0133, 0138, 0140-0144, 0147, 0152, 0155, 0158-0162, 0169; Figs. 4, 13, 15, 17, 18; Ref. Numerals 612,1214(control system), 613a(control module), 624,626,628,630(moving elements), 632a-632g(actuators), 634a-634f(position measuring devices), 1834(data memory),  "permissible travel envelope"(spatial limiting parameters)
the control module (31) being configured for producing the control signals on the basis of the arrangement of the moving elements (10, 11, 13) determined by the positioning module (34). (See Pars. 0008, 0078-0081, 0086, 0122, 0132, 0133, 0138, 0140-0144, 0147, 0152, 0155, 0158-0162, 0169; Figs. 4, 13, 15, 17, 18; Ref. Numerals 612,1214(control system), 613a(control module), 624,626,628,630(moving elements), 632a-632g(actuators), 634a-634f(position measuring devices), 1834(data memory),  "permissible travel envelope"(spatial limiting parameters) 

With respect to Claim 10, which depends from independent Claim 1, Pillar et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 10, Pillar et al discloses:
The machine (1) according to claim 1, wherein the processing unit (3) includes a feedback module (35) designed to receive the control signals and the position signals and	(See Pars. 0033, 0086, 0196; Figs. 16, 24, 25; Ref. Numerals 624,626,628,630(moving elements), 632a-632g(actuators), 634a-634f(position measuring devices), 664(targeting module), 1224a,1225a(feedback sensors), "feedback control system"(feedback module)
configured to execute a comparison between the current arrangement determined by the position module and a target arrangement of the moving elements (10, 11, 13),	(See Pars. 0033, 0086, 0151, 0152, 0196; Figs. 16, 24, 25; Ref. Numerals 624,626,628,630(moving elements), 632a-632g(actuators), 634a-634f(position measuring devices), 1224a,1225a(feedback sensors), "feedback control system"(feedback module)
the control module (31) being configured for executing corrections to the operation of the actuators (20, 21, 22, 23).	(See Pars. 0033, 0086, 0196; Figs. 16, 24, 25; Ref. Numerals 624,626,628,630(moving elements), 632a-632g(actuators), 634a-634f(position measuring devices), 1224a,1225a(feedback sensors), "feedback control system"(feedback module)	

With respect to Claim 11, which depends from independent Claim 1, Pillar et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 11, Pillar et al discloses:
The machine (1) according to claim 1, wherein a memory module (32) included in the processing unit (3) records one or more spatial references (M) for calculating the arrangement of the elements (10, 11, 13),  (See Pars. 0008, 0078-0081, 0086, 0122, 0132, 0138, 0147, 0152, 0155, 0158-0162, 0169; Figs. 4, 13, 15, 17, 18; Ref. Numerals 612,1214(control system), 613a(control module), 624,626,628,630(moving elements), 632a-632g(actuators), 1834(data memory),  "permissible travel envelope"(spatial limiting parameters)
the limiting parameters being defined by arrangements of one or more of the elements relative to the references.	(See Pars. 0008, 0078-0081, 0086, 0122, 0132, 0138, 0147, 0152, 0155, 0158-0162, 0169; Figs. 4, 13, 15, 17, 18; Ref. Numerals 612,1214(control system), 613a(control module), 624,626,628,630(moving elements), 632a-632g(actuators), 1834(data memory),  "permissible travel envelope"(spatial limiting parameters)

With respect to Claim 12, which ultimately depends from independent Claim 1, Pillar et al teaches all of the limitations of Claim 1 and Claim 11 which are incorporated herein by reference.  With respect to Claim 12, Pillar et al discloses:
The machine (1) according to claim 11, wherein at least one reference is a central axis of the machine (1) and a spatial constraint of at least one parameter is the parallelism between an axis of the apparatus (13) and the central axis of the machine (1).  (See Pars. 0008, 0138-0144; Fig. 14; Ref. Numerals 620(operating machine), 630/631(apparatus), "X"(central axis of the machine), "permissible travel envelope"(spatial limiting parameters) 

With respect to Claim 13, which depends from independent Claim 1, Pillar et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 13, Pillar et al discloses:
The machine (1) according to claim 1, wherein at least one reference is a central axis of the machine (1) and	(See Pars. 0008, 0138-0144, 0159, 0176; Fig. 14; Ref. Numerals 620(operating machine), 630/631(apparatus), "X"(central axis of the machine), "permissible travel envelope"(spatial limiting parameters)
at least one spatial constraint is a predetermined angle between an axis of the apparatus (13) and the central axis of the machine (1).	(See Pars. 0008, 0138-0144, 0159, 0176; Fig. 14; Ref. Numerals 620(operating machine), 630/631(apparatus), "X"(central axis of the machine), "permissible travel envelope"(spatial limiting parameters)  
 
With respect to independent Claim 14, Pillar et al discloses the limitations of independent Claim 14 as follows:
A method for controlling moving elements (10, 11, 13) of a self-propelled operating machine, including a lifting arm (10) having an apparatus (13),	(See Pars. 0008, 0138-0144; Fig. 14; Ref. Numerals 620(operating machine), 626(lifting arm), 630/631(apparatus) comprising the following steps:
acquiring one or more limiting parameters as a function of spatial constraints for the movements of the elements (10, 11, 13);	(See Pars. 0008, 0078-0081, 0086, 0132, 0138, 0147, 0152, 0155, 0158-0162, 0169; Figs. 4, 13, 15, 17, 18; Ref. Numerals 612,1214(control system), 613a(control module), 624,626,628,630(moving elements), 632a-632g(actuators), "permissible travel envelope"(spatial limiting parameters)
automatically adjusting the operation of the moving elements (10, 11, 13) as a function of the spatial limiting parameters.	(See Pars. 0008, 0078-0081, 0086, 0122, 0132, 0138, 0147, 0152, 0155, 0158-0162, 0169; Figs. 4, 13, 15, 17, 18; Ref. Numerals 612,1214(control system), 613a(control module), 624,626,628,630(moving elements), 632a-632g(actuators), 1834(data memory),  "permissible travel envelope"(spatial limiting parameters)

With respect to independent Claim 15, Pillar et al discloses the limitations of independent Claim 15 as follows:
A computer program which, running on electronic processing means, (See Pars. 0039, 0079, 0086, 0152; Figs. 2, 4; Ref. Numerals 15(processor), 16/1216(computer program)
actuates the method of claim 14. (See Rejection of Claim 14)

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am and 4:00pm ET Monday through Thursday and 9:00am to 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        May 11, 2022